Name: Commission Regulation (EEC) No 3059/90 of 24 October 1990 amending the quantitative limits fixed by Council Regulation (EEC) No 4135/86 on rules for imports of certain textile products originating in Yugoslavia
 Type: Regulation
 Subject Matter: leather and textile industries;  political geography;  international trade
 Date Published: nan

 No L 294/20 Official Journal of the European Communities 25. 10 . 90 COMMISSION REGULATION (EEC) No 3059/90 of 24 October 1990 amending the quantitative limits fixed by Council Regulation (EEC) No 4135/86 on rules for imports of certain textile products originating in Yugoslavia additional needs on the market of the Federal Republic of Germany ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, HAS ADOPTED THIS REGULATION : Article 1 The quantitative limits for textile products originating in third countries, as fixed in Annex II and III to Regulation (EEC) No 4135/86, are hereby amended for 1990 as laid down in the Annex hereto. Article 2 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4135/86 of 22 December 1986 on rules for imports of certain textile products originating in Yugoslavia ('), as last amended by Commission Regulation (EEC) No 3986/89 (2), and in particular Article 8 thereof, Whereas, pursuant to Article 8 (2) of Regulation (EEC) No 4135/86, quantitative limits may be increased where it appears that additional imports are required ; Whereas, as a result of the unification of the German Democratic Republic and the Federal Republic of Germany on 3 October 1990, the provisions of the agree ­ ments on trade in textile products concluded by the Community with Yugoslavia will apply to all the German territories resulting from unification ; Whereas unification of the German Democratic Republic and the Federal Republic of Germany has given rise to This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. It shall apply with effect from 3 October 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 October 1990. For the Commission Frans ANDRIESSEN ' Vice-President (') OJ No L 387, 31 . 12. 1986, p. 1 . (2) OJ No L 380, 29. 12. 1989, p. 32. 25 . 10 . 90 Official Journal of the European Communities No L 294/21 ANNEX Additional quantities for the Federal Republic of Germany for 1990 (the descriptions of goods are shown in this table in an abbreviated form (') Category Description Third Countries Unit Additional quantities for Germany 3 October to 31 December 1990 1 Cotton yam Yugoslavia tonnes 90 2 Woven fabrics of cotton Yugoslavia tonnes 94 2 a) Of which : Other than unbleached or bleached Yugoslavia tonnes 33 3 Woven fabrics of synthetic fibres (discontinuous) Yugoslavia tonnes 27 4 Shirts, undervests, T-shirts and the like, knitted or crocheted Yugoslavia 1 000 pieces 129 5 Pullovers Yugoslavia 1 000 pieces 62 6 Woven trousers Yugoslavia 1 000 pieces 69 7 Blouses Yugoslavia 1 000 pieces 48 8 Shirts, other than knitted or crocheted Yugoslavia 1 000 pieces 73 9 Woven terry fabrics and toilet linen Yugoslavia tonnes 37 15 Women's or girls' woven overcoats Yugoslavia 1 000 pieces 59 16 Suits and ensembles Yugoslavia 1 000 pieces 37 67 Clothing accessories Yugoslavia tonnes 39 (') The complete description of the goods is shown in Annex I to Council Regulation (EEC) No 669/88 (OJ No L 73, 18. 3. 88, p. 47).